DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22 recites “A controller according to claim 16,”.  Claim 22 is dependent on Claim 16 and should be “The controller according to claim 16,”
  	Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18-19, 21-22, and 26-32 are rejected under 35 U.S.C. 102a1 as being anticipated by Kawamura (U.S. 2005/0066934A1).
Regarding Claim 16, Kawamura teaches: A controller (Fig. 1-2, ECU 19) for controlling operation of an internal combustion engine (Fig. 1, 1), the controller being configured to: during fuel cut (Fig. 5, S21 ‘yes’), cause opening of an intake valve of a cylinder of the internal combustion engine to enable air having a mass to enter the cylinder (Fig. 5, S25-S26); wherein the mass (i.e. mass/quantity of air sucked into combustion chamber resulting from extreme minimum intake valve opening) is below a first range of masses (e.g. non-deceleration fuel cut operation of engine where an air mass sufficient to secure combustion is inducted to each cylinder.  “Specifically, as shown in FIG. 6C, both or either the operating angle or valve lift (or valve lift variable) is increased to a predetermined idle reference value higher than the extreme minimal value.”; ¶0039) which enable the internal combustion engine to provide combustion torque (¶0036, “In the situation in which the operating angle (lift) of intake valve 3 is reduced to the extreme minimal value (T1 to T2 shown in FIG. 4C), the intake air quantity sucked into the combustion chamber of the engine is speedily reduced, irrespective of the intake air quantity left within the collector. When the (lift) operating angle of has reached to the extreme minimal value, the intake air quantity sucked into the combustion chamber becomes extremely reduced.”; and  0041, “Extreme minimal value (at time of T2) of the operating angle described above is furthermore smaller than idle reference value and, in other words, the extreme minimal value (at time of T2) is furthermore smaller than the idling reference value (at T5). Furthermore, the extreme minimal value is further lower than the minimum valve lift and minimum operating angle required to secure a combustion stability and lower than the minimum lift and the minimum operating angle required to secure the negative pressure within the collector.)

Regarding Claim 18, Kawamura teaches: wherein the controller is configured to cause opening of the intake valve to enable a mass of air in the first range of masses (e.g. non-deceleration fuel cut operation of engine where an air mass sufficient to secure combustion is inducted to each cylinder.  “Specifically, as shown in FIG. 6C, both or either the operating angle or valve lift (or valve lift variable) is increased to a predetermined idle reference value higher than the extreme minimal value.”; ¶0039) to enter the cylinder during all intake strokes of the cylinder in which fuel is combusted during a next power stroke of the cylinder. (¶0042 “In addition, since the lift and operating angle are previously returned to the idle reference value, an increase width of the (valve) lift and operating angle can be reduced when the fuel injection is recovered after the fuel supply cutoff is carried out so that a speedy resumption of the fuel injection can be achieved. Especially, after the deceleration drive along with the fuel supply cutoff is carried out, the engine driving condition is often transferred to the idling drive. Hence, with the operating angle previously returned to an idle reference value, the transfer of the engine driving condition to the idling drive can speedily be carried out.”)

Regarding Claim 19, Kawamura teaches: wherein during fuel cut (Fig. 5, S21 ‘yes’) , the controller is configured to cause opening of the intake valve during each intake stroke of the cylinder to enable a mass of air in a second range of masses to enter the cylinder during each intake stroke (i.e. mass/quantity of air sucked into combustion chamber resulting from extreme minimum intake valve opening, Fig. 5 S25-S26); and a largest mass in the second range of masses is smaller than a smallest mass in the first range of masses (¶0036, “In the situation in which the operating angle (lift) of intake valve 3 is reduced to the extreme minimal value (T1 to T2 shown in FIG. 4C), the intake air quantity sucked into the combustion chamber of the engine is speedily reduced, irrespective of the intake air quantity left within the collector. When the (lift) operating angle of has reached to the extreme minimal value, the intake air quantity sucked into the combustion chamber becomes extremely reduced.”; and  0041, “Extreme minimal value (at time of T2) of the operating angle described above is furthermore smaller than idle reference value and, in other words, the extreme minimal value (at time of T2) is furthermore smaller than the idling reference value (at T5). Furthermore, the extreme minimal value is further lower than the minimum valve lift and minimum operating angle required to secure a combustion stability and lower than the minimum lift and the minimum operating angle required to secure the negative pressure within the collector.)

Regarding Claim 21, Kawamura teaches: wherein the controller is configured to: receive a fuel cut request signal indicative of a request to stop fuel being supplied to the engine (Fig. 5, S21 ‘yes’); and cause opening of the intake valve to enable air having a mass below the first range of masses to enter the cylinder during a next intake stroke of the cylinder following receipt of the request signal (i.e. mass/quantity of air sucked into combustion chamber resulting from extreme minimum intake valve opening, Fig. 5 S25-S26) , in dependence on the intake valve being closed at a time of receipt of the request signal (¶0021, a V-Type six cylinder engine is disclosed.  The intake air control method of Fig. 5 includes the step of cutting of supply of fuel to all of the cylinders of the engine when conditions are met (“a determination is made on whether a deceleration fuel supply cutoff condition to cutoff the fuel supply to the engine is established”; Abstract).  Additionally, intake air control via adjusting intake valve operation(s) for each of the cylinders in response to the fuel-cut determination is executed implicitly in coordination with an established firing order of the engine.  A person of ordinary skill in the art at the time of applicant’s filing would understand based on the prior art disclosure that responsive to a fuel-cut determination, each of the cylinders will necessarily be in different strokes of the combustion cycle.  Therefore it flows naturally from the disclosure that if a given cylinder’s intake valve is closed at the particular instant an engine fuel-cut determination is made, then the intake air control method to be applied to that given cylinder will commence during the next intake stroke of the subsequent engine combustion cycle.  Otherwise, if all cylinders instantly/simultaneously performed the intake valve control method responsive to receipt of the engine fuel-cut signal, without regard for which stroke each given cylinder was currently in, then catastrophic engine failure would more than likely follow.

Regarding Claim 22, Kawamura teaches: wherein the controller, in dependence on a fuel cut request signal being received while the intake valve is open, or about to be opened having been scheduled, is configured to: 
cause air having a mass in the first range of masses to enter the cylinder; 
cause injection of fuel into the cylinder; 
cause closing of the intake valve; 
and subsequently cause opening of the intake valve to enable air having a mass below the first range of masses to enter the cylinder during the intake stroke of the cylinder next following said closing of the intake valve (As indicated above in Claim 21, the disclosed engine configuration is a V-Type six cylinder engine.  The intake air control method of Fig. 5 includes the step of cutting of supply of fuel to all of the cylinders of the engine when conditions are met (“a determination is made on whether a deceleration fuel supply cutoff condition to cutoff the fuel supply to the engine is established”; Abstract).  Additionally, intake air control via adjusting intake valve operation(s) for each of the cylinders in response to the fuel-cut determination is executed implicitly in coordination with an established firing order of the engine.  A person of ordinary skill in the art at the time of applicant’s filing would understand based on the prior art disclosure that responsive to a fuel-cut determination, each of the cylinders will necessarily be in different strokes of the combustion cycle.  Therefore it flows naturally from the disclosure that if a given cylinder’s intake valve is closed at the particular instant an engine fuel-cut determination is made, then the intake air control method to be applied to that given cylinder will commence during the next intake stroke of the subsequent engine combustion cycle.  In other words, responsive to the fuel cut determination during/after a normally timed fuel injection for a given cylinder, the normal air intake amount control to secure combustion will follow the injection.  Then the next cycle, the intake air control method is executed for that cylinder.  Otherwise, if all cylinders instantly/simultaneously performed the intake valve control method responsive to receipt of the engine fuel-cut signal, without regard for which stroke each given cylinder was currently in, then catastrophic engine failure would more than likely follow.

Regarding Claim 26, Kawamura teaches: A control system (Fig. 1-2, ECU 19) for controlling operation of the internal combustion engine (Fig. 1, 1), comprising the controller according to claim 16; and a valve actuation means (Fig. 2) configured to cause opening of the intake valve of each cylinder of the internal combustion engine, wherein the valve actuation means is configured to control valve lift height and/or valve lift duration (¶0024; “Next, a structure of a typical one variably operated valve mechanism 2 for intake valve 3 will be described with reference to FIG. 2. This variably operated valve mechanism 2 includes; a (valve) lift and operating angle variable mechanism 51 which varies a valve lift of intake valve 3 and an operating angle of same intake valve 3; a phase variable mechanism 71 which retards or advances a phase of a center angle of the lift (a phase with respect to a crankshaft (not shown)).”) in dependence on a signal received from the controller (¶0027; “This lift and operating angular control purpose actuator 63 is an electric drive type of a servo motor to drive control axle 62, for example, via a worm gear 65. Control signal from engine control unit (ECU) 19 serves to control this actuator 63.”)

Regarding Claim 27, Kawamura teaches: wherein the valve actuation means comprises a variable valve lift system (¶0024; “Next, a structure of a typical one variably operated valve mechanism 2 for intake valve 3 will be described with reference to FIG. 2. This variably operated valve mechanism 2 includes; a (valve) lift and operating angle variable mechanism 51 which varies a valve lift of intake valve 3 and an operating angle of same intake valve 3; a phase variable mechanism 71 which retards or advances a phase of a center angle of the lift (a phase with respect to a crankshaft (not shown)).”)

Regarding Claim 28, Kawamura teaches: wherein the variable valve lift system comprises a continuous variable valve lift system (¶0029 “Accordingly, the valve lift characteristic is continuously varied. In details, both of the lift and operating angle can simultaneously be expanded (widened) or shrunk (narrowed).”)

Regarding Claim 29, Kawamura teaches: An internal combustion engine (Fig 1, 1), comprising: at least one cylinder (¶0021 “FIG. 1 shows a gasoline engine 1 of a V-type six cylinder”) ; an intake valve  (Fig. 1, intake valve 3) of the at least one cylinder; a least one exhaust valve mechanically actuated by cams fixed to a camshaft (¶0021 “Operated valve mechanisms for exhaust valve side 4 are direct drive types to drive exhaust valve 4 by means of exhaust cam shafts 5.”); and a controller (Fig. 1-2, ECU 19) configured to, during fuel cut (Fig. 5, S21 ‘yes’), cause opening of the intake valve of the at least one cylinder of the internal combustion engine to enable air having a mass to enter the at least one cylinder (Fig. 5, S25-S26), wherein the mass (i.e. mass/quantity of air sucked into combustion chamber resulting from extreme minimum intake valve opening) is below a range of masses (e.g. non-deceleration fuel cut operation of engine where an air mass sufficient to secure combustion is inducted to each cylinder.  “Specifically, as shown in FIG. 6C, both or either the operating angle or valve lift (or valve lift variable) is increased to a predetermined idle reference value higher than the extreme minimal value.”; ¶0039) which enable the internal combustion engine to provide combustion torque. (¶0036, “In the situation in which the operating angle (lift) of intake valve 3 is reduced to the extreme minimal value (T1 to T2 shown in FIG. 4C), the intake air quantity sucked into the combustion chamber of the engine is speedily reduced, irrespective of the intake air quantity left within the collector. When the (lift) operating angle of has reached to the extreme minimal value, the intake air quantity sucked into the combustion chamber becomes extremely reduced.”; and  0041, “Extreme minimal value (at time of T2) of the operating angle described above is furthermore smaller than idle reference value and, in other words, the extreme minimal value (at time of T2) is furthermore smaller than the idling reference value (at T5). Furthermore, the extreme minimal value is further lower than the minimum valve lift and minimum operating angle required to secure a combustion stability and lower than the minimum lift and the minimum operating angle required to secure the negative pressure within the collector.)
 
Regarding Claim 30, Kawamura teaches: comprising a valve actuation means (Fig. 2) configured to cause opening of the intake valve of the at least one cylinder of the internal combustion engine, wherein the valve actuation means is configured to control valve lift height and/or valve lift duration (¶0024; “Next, a structure of a typical one variably operated valve mechanism 2 for intake valve 3 will be described with reference to FIG. 2. This variably operated valve mechanism 2 includes; a (valve) lift and operating angle variable mechanism 51 which varies a valve lift of intake valve 3 and an operating angle of same intake valve 3; a phase variable mechanism 71 which retards or advances a phase of a center angle of the lift (a phase with respect to a crankshaft (not shown)).”) in dependence on a signal received from the controller. (¶0027; “This lift and operating angular control purpose actuator 63 is an electric drive type of a servo motor to drive control axle 62, for example, via a worm gear 65. Control signal from engine control unit (ECU) 19 serves to control this actuator 63.”)

Regarding Claim 31, Kawamura teaches: A vehicle (¶0005; “Therefore, a, so-called, torque shock is introduced and a sense of incompatibility (an unpleasant feeling) is given to an occupant of a vehicle in which the above-described variably operated mechanism is mounted.”) comprising the internal combustion engine of claim 29.

Regarding Claim 32, Kawamura teaches: A method (Fig. 5) of controlling an internal combustion engine comprising, during fuel cut (Fig. 5, S21 ‘yes’), causing opening of an intake valve of a cylinder of the internal combustion engine to enable air having a mass to enter the cylinder (Fig. 5, S25-S26), wherein the mass (i.e. mass/quantity of air sucked into combustion chamber resulting from extreme minimum intake valve opening) is below a range of masses   (e.g. non-deceleration fuel cut operation of engine where an air mass sufficient to secure combustion is inducted to each cylinder.  “Specifically, as shown in FIG. 6C, both or either the operating angle or valve lift (or valve lift variable) is increased to a predetermined idle reference value higher than the extreme minimal value.”; ¶0039)which enable the internal combustion engine to provide combustion torque. (¶0036, “In the situation in which the operating angle (lift) of intake valve 3 is reduced to the extreme minimal value (T1 to T2 shown in FIG. 4C), the intake air quantity sucked into the combustion chamber of the engine is speedily reduced, irrespective of the intake air quantity left within the collector. When the (lift) operating angle of has reached to the extreme minimal value, the intake air quantity sucked into the combustion chamber becomes extremely reduced.”; and  0041, “Extreme minimal value (at time of T2) of the operating angle described above is furthermore smaller than idle reference value and, in other words, the extreme minimal value (at time of T2) is furthermore smaller than the idling reference value (at T5). Furthermore, the extreme minimal value is further lower than the minimum valve lift and minimum operating angle required to secure a combustion stability and lower than the minimum lift and the minimum operating angle required to secure the negative pressure within the collector.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (U.S. 2005/0066934A1).
Regarding Claim 20, Kawamura discloses all the elements of Claim 16 as indicated above and further teaches wherein during fuel cut (Fig. 5, S21 ‘yes’) , the controller is configured to cause opening of the intake valve during each intake stroke of the cylinder to enable a mass of air in a second range of masses to enter the cylinder during each intake stroke (i.e. mass/quantity of air sucked into combustion chamber resulting from extreme minimum intake valve opening, Fig. 5 S25-S26); and a largest mass in the second range of masses is smaller than a smallest mass in the first range of masses (¶0036, “In the situation in which the operating angle (lift) of intake valve 3 is reduced to the extreme minimal value (T1 to T2 shown in FIG. 4C), the intake air quantity sucked into the combustion chamber of the engine is speedily reduced, irrespective of the intake air quantity left within the collector. When the (lift) operating angle of has reached to the extreme minimal value, the intake air quantity sucked into the combustion chamber becomes extremely reduced.”; and  0041, “Extreme minimal value (at time of T2) of the operating angle described above is furthermore smaller than idle reference value and, in other words, the extreme minimal value (at time of T2) is furthermore smaller than the idling reference value (at T5). Furthermore, the extreme minimal value is further lower than the minimum valve lift and minimum operating angle required to secure a combustion stability and lower than the minimum lift and the minimum operating angle required to secure the negative pressure within the collector.).  Kawamura further teaches “the time at which the fuel supply cutoff can be started can be made earlier without introduction of the torque shock. In addition, the fuel consumption can be saved and the following advantages can be exhibited. Under a condition at which the lift and operating angle are left at extreme minimal value, the intake air quantity to be sucked into fuel combustion chamber is extremely reduced.” (¶0042).
Therefore Kawamura discloses the claimed invention except for the largest mass in the second range of masses is “at least 3 times” smaller than the smallest mass in the first range of masses and it is observed that magnitude of the reduced mass of air relative to is a result effective variable because Kawamura states that reducing the mass of air responsive to fuel cut provides the time at which the fuel supply cutoff can be started can be made earlier without introduction of the torque shock. In addition, the fuel consumption can be saved and the following advantages can be exhibited .  It would have been obvious to one of ordinary skill in the art at the time the invention was made to the largest mass in the second range of masses is “at least 3 times” smaller than the smallest mass in the first range of masses, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 

(A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result- effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).



Claim(s) 17, 23, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (U.S. 2005/0066934A1) in view of Narayanaswamy et al. (U.S. 2012/0316754A1).
Regarding Claim 17, Kawamura discloses “These detection signals are inputted to engine control unit 19 together with detection signals of an airflow meter 25, air-fuel ratio sensor 8, and brake negative pressure sensor 12b. Engine control unit 19 controls, on the basis of these detection signals, an injection quantity and an injection timing of a fuel injection valve (or so-called, injector) 23, an ignition timing by means of a spark plug 24, a valve lift characteristic by means of each of variably operated valve mechanisms 2, and an opening angle of throttle valve 18.” (¶0023) and “FIG. 5 and FIGS. 6A through 6D show the operational flowchart and integrally a timing chart representing a flow of control related to a second preferred embodiment according to the present invention, respectively. The contents of processes at steps S21, S22, and S23 are the same as steps S11 through S13.”  Therefore with respect to Claim 17, ECU is an electronic control unit that receives signals and executes control of the system in accordance with programs/process/flowcharts (Fig. 5).  
However, Kawamura does not explicitly teach that ECU comprises an “electronic processor”, “an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, the processor being configured to access the memory device and execute the instructions stored therein”.
Narayanaswamy discloses “A method for operating the engine includes operating the engine in a fuel cutoff mode and coincidentally executing a second fuel injection control scheme upon detecting an engine load that permits operation in the fuel cutoff mode.” (Abstract) and “Control module, module, control, controller, control unit, processor and similar terms mean any one or various combinations of one or more of Application Specific Integrated Circuit(s) (ASIC), electronic circuit(s), central processing unit(s) (preferably microprocessor(s)) and associated memory and storage (read only, programmable read only, random access, hard drive, etc.) executing one or more software or firmware programs or routines, combinational logic circuit(s), input/output circuit(s) and devices, appropriate signal conditioning and buffer circuitry, and other components to provide the described functionality. Software, firmware, programs, instructions, routines, code, algorithms and similar terms mean any controller executable instruction sets including calibrations and look-up tables. The control module has a set of control routines executed to provide the desired functions. Routines are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators.” (¶0024)
Therefore Narayanaswamy teaches the claimed embodiment of an electronic control unit (ECU) “electronic processor” (Fig. 1, “microprocessor”, Control module 50), “an electronic memory (“associated memory”) device electrically coupled to the electronic processor and having instructions (“executable instructions”) stored therein, the processor being configured to access the memory device and execute the instructions stored therein” (¶0024)
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success
Here, it would have been obvious to one skilled in the art at the time of the invention to include the “electronic processor”, “an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, the processor being configured to access the memory device and execute the instructions stored therein” by (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success
as taught by Narayanaswamy into the teachings of Kawamura because it does no more than yield predictable results of executing an engine fuel-cutoff control method using well-known and conventional control unit since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 23, Kawamura further teaches: wherein the controller is configured to: cause ignition of fuel in the cylinder following said closing of the intake valve, enable combustion of the fuel in the cylinder during a next power stroke following the closing of the intake valve (¶0023 and Fig. 1, engine is a spark ignited engine where fuel is injected from injectors 23 that are positioned upstream of the intake valve(s) 3 in the intake manifold.  It is understood that each intake valve must open for fuel to be admitted into the cylinders for subsequent combustion during non-fuel cut operation, in a manner well-known in the art.  See ¶0033 and S13 where fuel injection quantity/timing and spark ignition timing are determined by ECU during ordinary combustion operation)
However, Kawamura does not explicitly teach: and cause said ignition only after a piston in the cylinder has reached top dead center.
Narayanaswamy discloses methods and apparatus for operating an engine in fuel-cutoff and non-fuel cutoff operation.  Specifically, during normal combustion operating mode (i.e. non-fuel cutoff operation) Narayanaswamy teaches and cause said ignition only after a piston in the cylinder has reached top dead center (¶0033; “A TPRS scheme includes executing a first fuel pulse late in a compression stroke or early in an expansion stroke, executing a spark ignition event during the expansion stroke, and executing a second fuel pulse preferably late in the expansion stroke after the spark ignition event. In one embodiment, the first fuel pulse is executed at or near top-dead-center (TDC), the spark ignition event is executed at about 30.degree. aTDC during the expansion stroke, and the second fuel pulse is executed subsequent thereto.”) in order that when not operating in fuel-cutoff mode, exhaust emissions equipment is maintained at operating temperature(s) sufficient for reducing unwanted exhaust emissions (¶0039).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the combustion control system of Kawamura to incorporate the teachings of Narayanaswamy to include and cause said ignition only after a piston in the cylinder has reached top dead center in order that when not operating in fuel-cutoff mode, exhaust emissions equipment is maintained at operating temperature(s) sufficient for reducing unwanted exhaust emissions.

Regarding Claim 33, Kawamura discloses “These detection signals are inputted to engine control unit 19 together with detection signals of an airflow meter 25, air-fuel ratio sensor 8, and brake negative pressure sensor 12b. Engine control unit 19 controls, on the basis of these detection signals, an injection quantity and an injection timing of a fuel injection valve (or so-called, injector) 23, an ignition timing by means of a spark plug 24, a valve lift characteristic by means of each of variably operated valve mechanisms 2, and an opening angle of throttle valve 18.” (¶0023) and “FIG. 5 and FIGS. 6A through 6D show the operational flowchart and integrally a timing chart representing a flow of control related to a second preferred embodiment according to the present invention, respectively. The contents of processes at steps S21, S22, and S23 are the same as steps S11 through S13.”  Therefore with respect to Claim 17, ECU is an electronic control unit that receives signals and executes control of the system in accordance with programs/process/flowcharts (Fig. 5).  
However, Kawamura does not explicitly teach that ECU comprises an A non-transitory computer readable medium comprising computer readable instructions that, when executed by a processor, cause the processor to perform the method.
Narayanaswamy discloses “A method for operating the engine includes operating the engine in a fuel cutoff mode and coincidentally executing a second fuel injection control scheme upon detecting an engine load that permits operation in the fuel cutoff mode.” (Abstract) and “Control module, module, control, controller, control unit, processor and similar terms mean any one or various combinations of one or more of Application Specific Integrated Circuit(s) (ASIC), electronic circuit(s), central processing unit(s) (preferably microprocessor(s)) and associated memory and storage (read only, programmable read only, random access, hard drive, etc.) executing one or more software or firmware programs or routines, combinational logic circuit(s), input/output circuit(s) and devices, appropriate signal conditioning and buffer circuitry, and other components to provide the described functionality. Software, firmware, programs, instructions, routines, code, algorithms and similar terms mean any controller executable instruction sets including calibrations and look-up tables. The control module has a set of control routines executed to provide the desired functions. Routines are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators.” (¶0024)
Therefore Narayanaswamy teaches the claimed embodiment of an electronic control unit (ECU) comprising A non-transitory computer readable medium comprising computer readable instructions that, when executed by a processor, cause the processor to perform the method (i.e. a memory storing “executable instructions” for a microprocessor; ¶0024)
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success
Here, it would have been obvious to one skilled in the art at the time of the invention to include the A non-transitory computer readable medium comprising computer readable instructions that, when executed by a processor, cause the processor to perform the method by (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Narayanaswamy into the teachings of Kawamura because it does no more than yield predictable results of executing an engine fuel-cutoff control method using well-known and conventional control unit since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).


Claim(s) 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (U.S. 2005/0066934A1) in view of Takemiya (EP1950395A1).
Regarding Claim 24, Kawamura further teaches: cause opening of an intake valve of at least one cylinder of the internal combustion engine to enable air having a mass below the first range of masses to enter during at least a first intake stroke of the at least one cylinder and preventing injection of fuel during the at least a first intake stroke (Fig. 5, for example responsive to a fuel cutoff request, the controller is configured to enable air having a mass (i.e. ¶0041; extremely reduced air mass relative to combustion operation air mass amount) below the first range of masses to enter during at least a first intake stroke of the at least one cylinder and preventing injection of fuel during the at least a first intake stroke.
Kawamura does not explicitly teach that execution of the intake air control method (Fig. 5) additionally responsive to receipt of a start request signal indicative of a request to increase a rotational speed of an output of the internal combustion engine from zero
Takamia discloses “The present invention provides an intake air control that is capable of suppressing the exhaust emission at engine startup and quickly activating a catalyst after engine startup. An engine has a variable valve actuation mechanism for continuously adjusting at least a lift amount of an intake valve to control an intake air amount. At startup of the engine, the lift amount is set in accordance with the number of times that a piston in a cylinder of the engine has passed through a top dead center until a rotational speed of the engine reaches an idle rotational speed.” (Abstract) and “According to this invention, the exhaust emission at engine startup can be reduced because the engine rotational speed at engine startup is smoothly increased while suppressing an abrupt increase in the rotational speed. Further, a catalyst can be quickly activated by retarding the ignition timing after engine startup. Because the lift amount is controlled based on the engine rotational speed, a constant and stable startability can be implemented independently of variations in friction of individual engines.” (¶0007).
Specifically, Takamia teaches execution of the intake air control method (Fig. 3-4, intake valve lift is initially a small amount but increases over time based on engine speed) responsive to receipt of a start request signal (Fig. 3, S101) indicative of a request to increase a rotational speed of an output of the internal combustion engine from zero (Fig. 2 shows engine startup including increasing engine speed toward a predetermined target idle speed) in order that “the exhaust emission at engine startup can be reduced because the engine rotational speed at engine startup is smoothly increased while suppressing an abrupt increase in the rotational speed. Further, a catalyst can be quickly activated by retarding the ignition timing after engine startup. Because the lift amount is controlled based on the engine rotational speed, a constant and stable startability can be implemented independently of variations in friction of individual engines.”
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine intake air control system of Kawamura to incorporate the teachings of Takamia to include adjusting intake valve lift control responsive to receipt of a start request signal indicative of a request to increase a rotational speed of an output of the internal combustion engine from zero in order that “the exhaust emission at engine startup can be reduced because the engine rotational speed at engine startup is smoothly increased while suppressing an abrupt increase in the rotational speed. Further, a catalyst can be quickly activated by retarding the ignition timing after engine startup. Because the lift amount is controlled based on the engine rotational speed, a constant and stable startability can be implemented independently of variations in friction of individual engines.”

Regarding Claim 25, Takamia further teaches: wherein the controller is configured to cause only a mass of air below the first range of masses to enter each cylinder of the internal combustion engine until an intake stroke of a cylinder of the internal combustion engine that is expected to have its next power stroke after the internal combustion engine has reached a required speed of rotation (Fig. 4, also ¶0043, controller limits intake air amount by controlling intake valve lift amount for each cylinder until the engine speed has reached a predetermined “idle rotation speed” at which time valve lift is adjusted/reduced to a target amount to ensure stable engine operation at the idle rotation speed) or the internal combustion engine has been rotated through a predefined angle (¶0043, “Section A of Figure 2 represents a state (a cranking state) where the engine rotational speed is low immediately after the engine starts. In the section A, the lift amount is established in accordance with the number of times of measuring the TDC signal. For example, the lift amount is initially set to a minimum value at the outset of the start of the engine. Then, the lift amount is increased by a predetermined value every time the TDC signal is counted a predetermined number of times.”, in other words each TDC represents a fixed amount of crankshaft rotation.  Therefore number of times TDC signal is counted additionally represents a predetermined angle (crankshaft angle degrees) that the engine has been rotated through.) in order that “the exhaust emission at engine startup can be reduced because the engine rotational speed at engine startup is smoothly increased while suppressing an abrupt increase in the rotational speed. Further, a catalyst can be quickly activated by retarding the ignition timing after engine startup. Because the lift amount is controlled based on the engine rotational speed, a constant and stable startability can be implemented independently of variations in friction of individual engines.”
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine intake air control system of Kawamura to incorporate the teachings of Takamia to include adjusting intake valve lift control responsive to receipt of a start request signal the controller is further configured to cause only a mass of air below the first range of masses to enter each cylinder of the internal combustion engine until an intake stroke of a cylinder of the internal combustion engine that is expected to have its next power stroke after the internal combustion engine has reached a required speed of rotation in order that “the exhaust emission at engine startup can be reduced because the engine rotational speed at engine startup is smoothly increased while suppressing an abrupt increase in the rotational speed. Further, a catalyst can be quickly activated by retarding the ignition timing after engine startup. Because the lift amount is controlled based on the engine rotational speed, a constant and stable startability can be implemented independently of variations in friction of individual engines.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akasaka et al. (U.S. 2005/0188931A1) discloses “The present invention relates generally to variable valve control systems for internal combustion engines which are capable of continuously varying a lift and a working angle of an intake valve, and more particularly to a variable valve control system for an internal combustion engine which employs a variable lift and working angle control mechanism to continuously vary a lift and a working angle of an intake valve.” (¶0001) and “When the vehicle is traveling at deceleration with no fuel supply, that is, when the engine is operating with deceleration fuel cutoff, the intake-valve lift is set to the minimum intake-valve lift characteristic setting or a setting smaller than the minimum intake-valve lift characteristic setting, such as a setting which is determined by a mechanical stop mechanism to limit the rotation of control shaft 56, so that the intake air quantity and the engine speed decrease as soon as possible….. Therefore, during the vehicle traveling at deceleration with no fuel supply, the intake-valve lift is reduced as small as possible.” (¶0060)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747